Gmail - Re: Request . 7/29/19, 3:42 PM
Case 3:18-cv-05215-JD Document 62-1 Filed 07/29/19 Page 1 of 1

 

 

mM Gmail Rich Nichols <rnicholspc@gmail.com>
Re: Request

1 message

Rich Nichols <rnicholspc@gmail.com> Mon, Jul 29, 2019 at 3:42 PM

To: "Kessler, Jeffrey L." <JKessler@winston.com>
Cc: "Leiden, Diana Hughes" <DHLeiden@winston.com>, "Parsigian, Jeanifer E." <JParsigian@winston.com>, “Timothy
W. Moppin" <timmoppin@aol.com>

In addition to numerous ethical rules violations, Federal Rules 11, 18, 19, 20, 23 and 24 have been violated.

On Mon, Jul 29, 2019 at 11:29 AM Kessler, Jeffrey L. <JKessler@winston.com> wrote:

| | am not aware of any Federal Rule that has been violated by this filing. Please identify the basis for
your claim and we will then evaluate it.

 

From: Rich Nichols <rnicholspc@gmail.com>
| Sent: Monday, July 29, 2019 12:25 PM
_ To: Kessler, Jeffrey L. <JKessler@winston.com>; Leiden, Diana Hughes
_<DHLeiden@winston.com>; Parsigian, Jeanifer E. <JParsigian@winston.com>
Cc: Timothy W. Moppin <timmoppin@aol.com>
_ Subject: Request

|
| Dear Jeffrey,
|

| In your capacity as lead counsel for Alex Morgan et al in Morgan vs. United States Soccer Federation Case

| No.2:19-cv-01717-RGK-AGR, | write to respectfully request that you take whatever action is required to immediately

| remove and or retract the document entitled "Opposition to Plaintiff's Motion for Administrative Relief* that you, in

| your capacity as Counsel of Record for Non-Party Alex Morgan et al, improperly and in violation of well established
Federal Rules, filed on Friday, July 26, 2019 in the case Hope Solo vs. United States Soccer Federation, Case No.

| 3:18-cv-05215-JD.

| Thank you in advance for your cooperation.

_ Best regards,
_ Rich Nichols

_ Counsel for Hope Solo

 

|
j
|
|

https://mail.google.com/mail/u/07ik=cOfcd09250&view=pt&search=...3Ar5720415763711491335&simpl=msg-a%3Ar5720415763711491335&mb=1 Page 1 of 2
